*712OPINION
By ROSS, J.
It is urged that the agreement did not contain a continuing guaranty of $25,000.00, but was a guaranty of only the first $25,-000.00, and that when this' first $25,000.00 was paid, that the guarantors are discharged.
There is no ambiguity in the agreement. It states in effect that if the plaintiff below will extend to the Big Three Overall Mfg. Company a line of credit of $35,000.00, they will guarantee the plaintiff below against loss to the extent of $25,000.00. The plaintiff below has performed its obligation — has extended its credit. It now becomes the duty of the guarantors to perform their obligation and absorb the loss to the extent of $25,000.
If it was intended to limit the agreement as contended for by the guarantors, appropriate language should have been used 'to produce this effect. The obvious purpose was to secure the creditor against loss to the extent of $25,000. This is plainly stated. If there were anything in the agreement in any way conflicting with this chief purpose, it must give way to the major intent expressed in the agreement.
“In harmonizing apparently conflicting clauses of a contract they must be construed so as to give effect to the intention of the parties as gathered from the whole instrument, and where the' object to be accomplished is declared in the instrument the clause which contributes most essentially to that object will control.” Mills-Carleton Co. v Huberty et, 84 Oh St, 81.
The-judgment is affirmed.
HAMILTON, PJ, and MONTGOMERY, J, concur.